A judge in the Superior Court entered summary judgment against the plaintiffs and in favor of the defendants Remax New Horizons and Suanne DeFrancesco (defendants). The Appeals Court affirmed the judgment, holding that the defendants did not breach any duty to the plaintiffs. Miller v. Fickett, 48 Mass. App. Ct. 654 (2000). We granted the plaintiffs’ application for further appellate review.
For the reasons stated in the opinion of the Appeals Court, we affirm the judgment of the Superior Court.

So ordered.